In a letter received by the Clerk of the Appellate Courts dated August 15, 2012, respondent Richard B. Payne, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2011 Kan. Ct. R. Annot. 371).
At the time the respondent surrendered his license, a complaint docketed for investigation was pending in accordance with Supreme Court Rule 210 (2011 Kan. Ct. R. Annot. 333). The complaint contains allegations of misconduct by the respondent in committing multiple violations of traffic laws, eluding police, and unlawfully disposing of a loaded firearm. Respondent’s trial is pending in the Wyandotte County District Court for the alleged misconduct.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Richard B. Payne be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Richard B. Payne from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2011 Kan. Ct. R. Annot. 379).
Dated this 17th day of August, 2012.